Citation Nr: 0001767	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  97-17 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a right hip 
condition.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1968 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a right leg 
condition, to include right total hip replacement and 
chondromalacia of the right knee.  Because the veteran is 
claiming service connection for two separate disabilities, 
namely a right knee condition and a right hip condition, the 
issues have been characterized separately.


FINDINGS OF FACT

1.  The veteran had severe degenerative joint disease of the 
right hip and underwent a right total hip replacement in 
March 1995.

2.  The veteran has chondromalacia of the right patella.

3.  The veteran was involved in an automobile accident during 
service and sustained lacerations to the right knee and 
abrasions and bruises on the right leg.  

4.  A private physician opined that the veteran's right knee 
and right hip problems were directly related to his injuries 
in the auto accident during service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right knee condition is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  

2.  The claim of entitlement to service connection for a 
right hip condition is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

There is medical evidence showing that the veteran has 
chondromalacia of the right patella, and that he has severe 
degenerative joint disease of the right hip and underwent a 
total right hip replacement.  The first requirement for 
establishing well-grounded claims of service connection have 
therefore been established.  Caluza, supra.  As to the second 
requirement of Caluza, there must also be evidence of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence).  The veteran submitted a newspaper 
clipping dated in December 1971 which showed a photograph of 
the automobile accident, and also indicated that the veteran 
was treated at the hospital for cuts and bruises.  
Additionally, service medical records show that the veteran 
was seen in December 1971 and reported that he had been in a 
car accident on December 17, 1971 while on leave.  It was 
noted that he had lacerations to the right knee and abrasions 
and bruises on the right leg.  He was placed on light duty 
for 5 days.  Thus, there is sufficient evidence to satisfy 
the second requirement of Caluza.  Received in September 1999 
by the Board was a medical opinion from Michael R. Fleenor, 
M.D., who opined that the veteran's right knee and hip 
problems in the right lower extremity were "directly related 
to the injury in the auto accident that apparently occurred 
during his military service".  Thus, the third requirement 
of Caluza has been satisfied as there is medical evidence 
that tends to show a nexus between the veteran's current 
disabilities and service.


ORDER

The claims of entitlement to service connection for a right 
knee condition and a right hip condition are well grounded.  
To this extent only, the appeals are granted.


REMAND

Because the claims of entitlement to service connection for a 
right knee condition and a right hip condition are well 
grounded, VA has a duty to assist the veteran in developing 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The duty to assist the 
veteran includes the obligation to obtain ongoing treatment 
records while a claim is pending.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Thus, any additional relevant medical 
records should be secured on remand.  

As noted above, the veteran submitted directly to the Board 
in September 1999 a medical opinion from Michael R. Fleenor, 
M.D.  Dr. Fleenor indicated that he had treated the veteran 
since July 1991, initially for degenerative arthritis of the 
right hip.  It was noted that the veteran also had persistent 
problems with his right knee, following an auto accident in 
1971.  Dr. Fleenor indicated that at that time the veteran 
"apparently had blunt injury to the right lower extremity 
when his leg struck the dashboard" during an automobile 
accident.  Dr. Fleenor opined that the veteran's right knee 
and hip problems in the right lower extremity were "directly 
related to the injury in the auto accident that apparently 
occurred during his military service".  The Board notes that 
although Dr. Fleenor has provided an opinion, he has provided 
no rationale for the opinion.  Additionally, although Dr. 
Fleenor indicated that he treated the veteran since 1991, it 
is unclear whether all such treatment records have been 
associated with the claims folder.  The Board therefore finds 
that further development of the evidence, to include a VA 
examination and opinion by an orthopedic specialist, is 
necessary.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his right knee condition or his right hip 
condition since his discharge from 
service.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  
This should specifically include complete 
treatment records from Dr. Fleenor since 
1991.  

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and probable etiology of his 
right knee condition and his right hip 
condition.  The claims folder, including 
any additional treatment records 
associated with the file, must be 
available for review by the examiner 
prior to evaluating the veteran.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the veteran's right knee condition 
and/or right hip condition are related to 
the injuries he reportedly sustained in 
the automobile accident in December 1971.  
The examiner should explain the rationale 
for any opinion expressed.

3.  Following the completion of all 
requested development, the RO should 
review the veteran's claims on the basis 
of all evidence of record and all 
applicable law and regulations.  If 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period for 
response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals





 



